Citation Nr: 1401344	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983 with subsequent reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claim was previously before the Board and remanded in May 2011 and February 2013.  As will be discussed below, the remand directives were completed.  The Board also obtained an opinion from the Veterans Health Administration (VHA) in November 2013.  The Veteran indicated in December 2013 that she had no further evidence or argument.

There is a Virtual VA electronic claims file associated with the Veteran's claim that contains some evidence not associated with her physical file.  This evidence, along with all evidence in the Veteran's physical file, has been reviewed by the RO and the Board prior to their last adjudication.  The Veterans Benefits Management System electronic file contains no relevant evidence.

In the February 2013 decision, the Board denied the separate issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As such, the issue is no longer in appellate status, and the Board will limit the decision below to the issue of entitlement to service connection for PTSD, even though the record contains evidence of other diagnoses.  Clemons v. Shinseki, 23 Vet. App 1 (2009).


FINDING OF FACT

The more probative evidence shows that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify with regard to a service connection claim, the Veteran was sent a letter in August 2007, prior to the initial adjudication of the claim, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

In a March 2012 letter, the RO also informed the Veteran of the special procedures for substantiating claims of entitlement to service connection for PTSD based on personal assault.  Patton v. West, 12 Vet. App. 272, 281-82 (1999).  While this was after the initial adjudication of the claim, it was then readjudicated in July 2012 and July 2013, thereby curing any timing defect. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Thus, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records have been associated with the claims file.  In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.

In January 2009 and June 2011, the Veteran was afforded a VA examination regarding the claim decided herein.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  An addendum was also procured in June 2013, and an opinion from the Veterans Health Administration (VHA) was obtained in November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations and opinions, when taken together, are adequate.  They show that thorough evaluations of the Veteran's psychiatric health were conducted, diagnoses were rendered, and opinions with rationales were provided.  Therefore, these examinations and opinions, when taken together, are adequate for the purpose of this decision.

In addition, the Board finds that there was compliance with the directives of the May 2011 and February 2013 remands.  The RO/AMC developed the record for the claim of entitlement to service connection for PTSD.  A duty-to-assist letter was provided to the Veteran in May 2011, and the VA records from the Louisville Medical Center were obtained and associated with both the paper and Virtual VA claims files.  Following the February 2013 remand, the RO/AMC also made all reasonable attempts to verify the Veteran's claimed in-service stressor.  In addition, as was explained above, multiple VA examinations and opinions were obtained to ensure that the issue was adequately addressed.  Therefore, the RO/AMC substantially complied with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The diagnosis need only be in accordance with § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Further, if the diagnosis does not conform to the DSM-IV or is not supported by the findings on the examination report, the report should be returned to the examiner to substantiate a diagnosis.  If the diagnosis is changed, the rating agency is to determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency is to return the report to the examiner for a determination.  38 C.F.R. § 4.125.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change being written that would change the regulation to reference "the current version of the DSM," but it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration (VBA) and VHA have essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272, 276 (1999); 38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD. 

If one of the elements necessary for service connection for PTSD is not shown, service connection cannot be awarded.  In this case, and as will be discussed in detail, the Board finds that the Veteran does not have a diagnosis of PTSD.  Therefore, no discussion of whether the in-service stressor has been corroborated or whether PTSD is related to that stressor is necessary.

The evidence of record in favor of the Veteran's claim that she has a diagnosis of PTSD consists of VA outpatient treatment records dated from March 2010 to April 2011.  The Board notes that the Veteran has never stated that she has a diagnosis of PTSD.  When she filed her claim, it was one for "stress related anxiety."  Additionally, she has not alleged in any written statement that she has a diagnosis of PTSD.  Rather, this issue stems from her claim for service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App 1 (2009) (claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities).

The VA outpatient treatment records that contain a diagnosis of PTSD were all produced by the same VA social worker.  The Veteran had an initial therapy appointment from that social worker in December 2009.  At that time, the Veteran indicated that she wished to work on her history of military sexual trauma.  She believed that this trauma affected her entire career.  She stated that, while in service, her lieutenant made sexually harassing comments to her.  The Veteran said something derogatory and was going to get an article 15.  Eventually, she was transferred and then left service.  A treatment plan was discussed.  At this session, the assessment/diagnosis was adjustment disorder with mixed emotional features.

On March 15, 2010, the Veteran was seen by the same VA social worker.  A diagnosis of adjustment disorder was again assessed.  It appears that a PTSD screen was positive, and a subsequent suicide assessment screen was conducted as a result of that positive PTSD screen.  Thereafter and until April 2011, the VA social worker's assessment/diagnosis was PTSD/adjustment disorder with anxiety and depression.  The symptoms of PTSD that she endorsed in March 2010 were feeling as if the traumatic event were recurring; intense psychological stress at exposure to aspect of the event; physiological symptoms in response to aspects of the event; avoiding thoughts, feelings, conversations, activities, places or people that are associated with or arouse recollection of the event; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; sense of a foreshortened future; trouble sleeping; difficulty concentrating; hypervigilance, and exaggerated startle response.

These records are the only evidence that show a diagnosis of PTSD.  In contrast, the following evidence indicates that a diagnosis of PTSD is not appropriate.

In January 2009, the Veteran underwent VA examination with a psychologist.  She described comments made to her by her lieutenant that made her feel uncomfortable and which she perceived as sexually harassing.  He said things that were flirty and inappropriate, but she felt fairly certain that he never touched her.  When she told the other office workers of these comments, the lieutenant overheard, there was a big fallout, and she was transferred to another unit.  The lieutenant was going to give her an article 15 for these comments.  The Veteran requested a court martial so that she could tell her story.  She was upset that her commanding officer did not believe her, but the supply sergeant supported her and was very understanding.  The master sergeant suggested that she file a complaint.  She did not recall exactly what happened after that.  Following an extensive evaluation, the assessment was adjustment disorder with anxiety and alcohol abuse in early remission.  It was noted that each diagnosis met the DSM-IV diagnostic criteria.  The examiner opined that the in-service incident described by the Veteran did not meet part 1 of criterion A of the DSM-IV definition of PTSD.  However, the examiner acknowledged that he was not an expert on the detection of military sexual trauma.  He noted that the incident seems to fit VA's definition of military sexual trauma.

In June 2011, the Veteran underwent another VA examination with a psychologist.  Her prior treatment, including two hospitalizations, was detailed.  She described the in-service incident with her lieutenant, when he treated her in a flirtatious manner.  She could not remember the specific comments, but remembered feeling very uncomfortable.  She indicated that he made several comments about how she should work alone with him, which she interpreted as sexually suggestive.  She filed a complaint, but was frustrated that the person that helped her was later seen joking with her lieutenant.  Nevertheless, she noted that she was supported by a number of other people.  She reported that the outcome was that the lieutenant stepped down from his position so that he could be transferred to another office.  She told the examiner about the threatened article 15 that was eventually dropped, and she was transferred to another unit.  The Veteran stated that the most traumatizing part was not the comments from her lieutenant, but rather the fact that she almost faced punitive consequences for her actions against the lieutenant.

With regard to PTSD stressors, the examiner opined that the actions of the lieutenant, while emotionally stressful, did not meet the definition of a traumatic event as defined by the DSM-IV.  Specifically, it did not meet criterion A of the DSM-IV definition of PTSD.  Psychiatric testing also revealed clinical scales that all fell within the normal range and were not suggestive of PTSD or any other psychiatric condition.  Following an extensive examination, the diagnosis was history of brief psychotic episode.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  In this regard, the claimed stressor she provided did not meet the definition of a traumatic event, as defined by DSM-IV.  While the incident was stressful and uncomfortable, it is not one where she faced any threat of death, physical harm, or the loss of physical integrity to herself or others.  She also did not report any other symptoms consistent with PTSD.

In June 2013, the VA psychologist that conducted the June 2011 examination provided an addendum after reviewing the record.  The psychologist reiterated that the Veteran did not meet the criteria for PTSD.  Regardless of whether or not the stressor was verified, it did not meet the definition of a traumatic event, as defined by the DSM-IV.  The claimed stressor that her lieutenant made flirtatious comments that made her feel uncomfortable, while very uncomfortable, distressful, eye-opening, unfair, and disappointing, was not one where she faced any threat of death, physical harm, or the loss of physical integrity to herself or others.  The situation most likely met the definition of sexual harassment, but not all incidents of sexual harassment meet the criteria of a traumatic event as defined by the DSM-IV.  The examiner could not comment as to how the Veteran's VA social worker decided that the Veteran met the PTSD symptoms, as the social worker did not document what criteria she used to determine that each of those complaints of symptoms met the clinical threshold.  There is a possibility that complaints or symptoms that the psychologist interpreted as falling in the normal range were viewed by the social worker as being of pathological proportions.  The psychologist disagreed with the PTSD diagnosis.  

A November 2013 VHA opinion was also obtained in this case.  The author, who is the Chief of the Behavioral Health Service at his VA healthcare system, indicated that the claims file was reviewed.  The physician noted the prior January 2009 and June 2011 VA examinations and noted that they were very credible and sound and did not deviate from the standard DSM-IV-TR.  However, the January 2009 report did suggest that the incident described by the Veteran qualified as military sexual trauma, and the examiner acknowledged that he was not an expert in military sexual trauma.

The November 2013 VHA physician indicated that the Veteran's reported stressor did not support a diagnosis of PTSD.  Specifically, the Veteran met some of the criteria, but she did not satisfy Criterion A or D.  In this regard, it was noted that  the Veteran did not experience or witness or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and her response did not involve intense fear, helplessness, or horror (criterion A).  The traumatic event was persistently re-experienced via intense psychological distress at exposure to internal or external cutes that symbolize or resemble an aspect of the traumatic event (criterion B).  She did exhibit persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, as indicated by efforts to avoid thoughts, feelings, or conversations associated with the trauma; inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; and restricted range of affect (criterion C).  Criterion D were not met, as she manifested difficulty falling or staying asleep, but none of the other symptoms of increased arousal, which include irritability or outbursts of anger, difficulty concentrating, hypervigilance, or exaggerated startle response.  Criterion E was met in that the symptoms of criteria B, C, and D lasted for more than one month.  Criterion F was met because the disturbance caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  

The November 2013 VHA physician also noted VA's definition of sexual trauma, as contained in 38 U.S.C.A. § 1720D and observed that it included sexual harassment.  Specifically, it was noted that sexual harassment meant "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character."  38 U.S.C.A. § 1720D (f).  The physician noted that other military sexual trauma experiences may include unwanted sexual touching or grabbing; threatening, offensive remarks about your body or your sexual activities; and/or threatening and unwelcome sexual advance.

The November 2013 VHA physician also observed that the Veteran's described the interaction with her accused lieutenant as "flirtatious."  She claimed that, after the incident, her coworkers reported that there were rumors that the lieutenant had done this with others before her.  When military sexual trauma was not overt, it can be based on an alleged victim's personal interpretation, perception, and feelings of the dynamics occurring at the time.  In this situation, the Veteran consistently reported her reality of the lieutenant's behavior as being "flirtatious" in nature.  This can be defined as behaving in a way that shows a sexual attraction for someone but is not meant to be taken seriously, to behave amorously without serious intent, to think about someone or become involved with someone in a way that is usually not very serious, or to come close to reaching or experiencing something.  By using this language, the Veteran implied that she did not interpret the lieutenant's behavior as serious or threatening.  If she had interpreted it as unwelcome sexual advances, it would be reasonable to expect the use of stronger language to describe her interpretation of the seriousness of the alleged behaviors.  Nevertheless, she reported that the alleged behavior was uncomfortable and unwelcome, and it appears that in her mind she considered his alleged flirting related to sexual advances.

The November 2013 VHA physician then opined that the diagnostic criteria for PTSD had not been satisfied at any point during the appeal period.  He elaborated that, even if military sexual trauma is shown, the Veteran never presented with enough symptoms to meet the criteria for a diagnosis of PTSD.  In addition, the criteria that are met are as likely as not related to anxiety and mood disorders.  Some symptoms, including anxiety, insomnia, stress, and headache, were present prior to the alleged incident, as documented on May 28, 1982, when the Veteran went to be evaluated for a knee problem and when she was a first responder in the barracks, at which time anxiety and insomnia were noted.  The Board notes here that a May 1982 service record does show that the Veteran complained of being under severe stress.  Her roommate and her work were making her nervous, she was unable to sleep, and she lost weight.  The assessment was anxiety neurosis and stress headache.

As noted above, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Again, the Veteran has not asserted that she has a diagnosis of PTSD in any of her claims or written statements.  Therefore, her competency to provide a diagnosis of PTSD based on her symptomatology does not need to be assessed.  

The Board finds that, in weighing all of the medical evidence of record, the Veteran has not been shown to have a diagnosis of PTSD consistent with the DSM-IV and VA's regulations.  For the reasons stated below, the Board finds that the VA and VHA examination reports and opinions are more probative on this matter than the outpatient treatment records.  

The diagnosis of PTSD rendered in March 2010 was provided by a licensed clinical social worker and is presumed to have been in accordance with the DSM-IV.  See Cohen v. Brown, supra.  However, the Board notes that the VA social worker did not provide a complete discussion of the in-service stressor and whether it qualified as a traumatic event under the DSM-IV.  The examiner noted that the Veteran was the object of sexual harassment, but provided no explanation as to why this event qualified as a traumatic event.  As was noted above, sexual harassment is considered military sexual trauma; however, not all such incidents of sexual harassment necessarily qualify as a traumatic event necessary to render a diagnosis of PTSD.  Thus, the social worker has not provided a clear discussion or rationale.

VA did seek several clarifying opinions on the matter.  While they were not obtained from the social worker that assessed the Veteran with PTSD, this is not required.  Cohen v. Brown, supra.  The supplementary examinations and opinions were provided by competent medical and mental health professionals.  In each opinion, the psychologist or physician specifically discussed the in-service incident described by the Veteran to assess whether it qualified as a traumatic event under the DSM-IV.  These examination reports and opinions, taken together, fully address the matter of whether the Veteran experienced a traumatic event that would support a diagnosis of PTSD.  They found that she did not.  Her statements, even if entirely corroborated, do not satisfy criterion A under the DSM-IV, according to the VA psychologists and physician that provided opinions on the matter.

The specific and reasoned discussion provided by the VA psychologists and physician is more probative than the records from the VA social worker, who provided no discussion as to how the claimed in-service incident constituted a traumatic event.  In addition, the Board finds that the psychologists and physician, who was the chief of behavioral health, have training, expertise and education in excess of that of the social worker.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

For the reasons discussed above, the Board finds that the opinions provided by the VA psychologists and the November 2013 VHA physician are afforded more weight than that of the VA social worker on the matter of whether the evidence supports a diagnosis of PTSD at any time during the appeal period.  Based on the foregoing, the Board finds that the preponderance of the competent and probative evidence shows that the Veteran does not have a current diagnosis of PTSD and did not have a diagnosis at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Accordingly, where, as here, the evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no basis upon which to award service connection, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.







ORDER

Service connection for PTSD is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


